Exhibit 10.1
 
AMENDMENT NO. 1
TO
LOAN AND SECURITY AGREEMENT


This Amendment No. 1 to Loan and Security Agreement (this “Amendment”) is dated
as of June 17, 2015 (the “First Amendment Date”) and is entered into by and
among CHROMADEX CORPORATION, a Delaware corporation, and each of its
subsidiaries (hereinafter collectively referred to as the “Borrower”), the
several banks and other financial institutions or other entities from time to
time party hereto (collectively, “Lender”) and HERCULES TECHNOLOGY GROWTH
CAPITAL, INC., a Maryland corporation, in its capacity as administrative agent
and itself and Lender (“Agent”).  Capitalized terms used herein without
definition shall have the same meanings given them in the Loan Agreement (as
defined below).


Recitals
 
A. Borrower, Agent and Lender have entered into that certain Loan and Security
Agreement dated as of September 29, 2014 (as may be amended, restated, or
otherwise modified, the “Loan Agreement”), pursuant to which Lender has extended
and made available to Borrower certain advances of money.
 
B. Borrower, Agent and Lender have agreed to amend certain provisions as set
forth herein.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:
 
        1. Amendment.
 
(a) The definition of “Amortization Date” in Section 1.1 is hereby amended and
restated in its entirety as follows:
 
“Amortization Date” means April 1, 2016; provided however, if Agent has received
evidence that Borrower’s consolidated revenue (in accordance with GAAP) is equal
to or in excess of $11,500,000 for the trailing six month ending December 31,
2015, then July 1, 2016.
 
(b) Section 2.2(b)  is hereby amended and restated in its entirety as follows:
 
                “Advance Request.  To obtain a Term Loan Advance, Borrower shall
complete, sign and deliver an Advance Request (at least one (1) Business Day
before the Advance Date) to Agent.  Lender shall fund the Term Loan Advance in
the manner requested by the Advance Request provided that each of the applicable
conditions precedent to such Term Loan Advance (Section 4.1 and Section 4.3 with
respect to an initial Advance Request and Section 4.2 and Section 4.3 with
respect to any subsequent Advance Request) is satisfied as of the requested
Advance Date.”
 
2. Borrower’s Representations And Warranties.  Borrower represents and warrants
that:
 
2.1 Immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing with respect to which Borrower has not been notified in writing by
Agent or Lender.
 
2.2 Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment.
 
2.3 The certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Lender on the Closing Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect.
 
2.4 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights;
and
 
2.5 As of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations.  Borrower acknowledges that Lender and Agent have
acted in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.

 
 

--------------------------------------------------------------------------------

 
 
Borrower understands and acknowledges that Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
 
3. Limitation.  The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Agent
or Lender may now have or may have in the future under or in connection with the
Loan Agreement (as amended hereby) or any instrument or agreement referred to
therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof.  Except
as expressly amended hereby, the Loan Agreement shall continue in full force and
effect.
 
4. Effectiveness.  This Amendment shall become effective upon (a) the
satisfaction of Borrower, Agent and Lender having duly executed and delivered
this Amendment to Agent, (b) Borrower fully drawing down the Second Advance on
or prior to June 20, 2015 and (c) Agent’s receipt of a non-renewable facility
fee equal to $15,000.
 
5. Counterparts.  This Amendment may be signed in any number of counterparts,
and by different parties hereto in separate counterparts, with the same effect
as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Amendment.
This Amendment may be executed by facsimile, portable document format (.pdf) or
similar technology signature, and such signature shall constitute an original
for all purposes.
 
6. Incorporation By Reference.  The provisions of Section 11 of the Agreement
shall be deemed incorporated herein by reference, mutatis mutandis.
 

 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.
 
BORROWER:
 
 
CHROMADEX CORPORATION
 
Signature:       /s/ Frank Jaksch                
Print Name:     Frank Jaksch                     
Title:                Chief Executive Officer    
 
CHROMADEX, INC.
 
Signature:       /s/ Frank Jaksch               
Print Name:     Frank Jaksch                    
Title:                Chief Executive Officer   
 
CHROMADEX ANALYTICS, INC.
 
Signature:       /s/ Frank Jaksch               
Print Name:    Frank Jaksch                     
Title:               Chief Executive Officer    
 
SPHERIX CONSULTING, INC.
 
Signature:       /s/ Frank Jaksch               
Print Name:     Frank Jaksch                    
Title:                Chief Executive Officer   
 
   

Accepted in Palo Alto, California:


AGENT:
 
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
 
By:        /s/ Ben Bang                                   
Ben Bang, Associate General Counsel
 
LENDER:
 
HERCULES TECHNOLOGY II, L.P.,
a Delaware limited partnership
 
By:     Hercules Technology SBIC Management, LLC, its General Partner
 
By:     Hercules Technology Growth Capital, Inc., its Manager
 
By:     /s/ Ben Bang                                 
           Ben Bang, Associate General Counsel